 

Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of June 1, 2020 (the “Effective Date”), by and between Ann Marie Sastry (the
“Executive”) and Amesite, Inc., a Delaware corporation (the “Company”).

 

R E C I T A L S

 

A.       WHEREAS, the Company wishes to retain Executive as its Chief Executive
Officer; and

 

B.       WHEREAS, in order to provide Executive with the financial security and
sufficient encouragement to become retained by the Company, the Board of
Directors of the Company (the “Board”) believes that it is in the best interests
of the Company to provide Executive with certain engagement terms and severance
benefits as set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the engagement of
Executive by the Company, the parties agree as follows:

 

1.       Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

 

(a)       “Cause” shall mean any of the following: (i) the commission of an act
of fraud, embezzlement or material dishonesty which is intended to result in
substantial personal enrichment of Executive in connection with Executive’s
engagement with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) Executive’s willful misconduct that is materially injurious to
the Company; (iv) a material breach of Executive’s nondisclosure and assignment
of invention agreement that is materially injurious to the Company; or
(v) Executive’s (1) material failure to perform her duties as an officer of the
Company, and (2) failure to “cure” any such failure within thirty (30) days
after receipt of written notice from the Company delineating the specific acts
that constituted such material failure and the specific actions necessary, if
any, to “cure” such failure.

 

(b)       “Change of Control” shall mean the occurrence of any of the following
events:

 

(i)       the date on which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) obtains “beneficial ownership” (as defined in Rule 13d-3 of the
Exchange Act) or a pecuniary interest in fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Stock”);

 

(ii)       the consummation of a merger, consolidation, reorganization, or
similar transaction involving the Company, other than a transaction: (1) in
which substantially all of the holders of the Voting Stock immediately prior to
such transaction hold or receive directly or indirectly fifty percent (50%) or
more of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

 

(iii)       there is consummated a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 



 

 



(c)       “Disability” means a physical or mental disability, which prevents
Executive from performing Executive’s duties under this Agreement for a period
of at least 120 consecutive days in any twelve month period or 150 non
consecutive days in any twelve month period.

 

(d)       “Good Reason” shall mean without Executive’s express written consent
any of the following: (i) a significant reduction of Executive’s duties,
position or responsibilities relative to Executive’s duties, position or
responsibilities as measured either immediately prior to such reduction or
taking into consideration any overall reduction occurring during any period of
twelve (12) consecutive calendar months, or the removal of Executive from such
position, duties or responsibilities; (ii) a material change in Executive’s
upward reporting responsibilities; (iii) a reduction of Executive’s compensation
as in effect immediately prior to such reduction; (iv) the relocation of
Executive to a facility or a location more than twenty-five (25) miles from the
Executive’s then current primary residence; (v) a material breach by the Company
of this Agreement or any other agreement with Executive that is not corrected
within fifteen (15) days after written notice from Executive (or such earlier
date that the Company has notice of such material breach); or (vi) the failure
of the Company to obtain the written assumption of this Agreement by any
successor contemplated in Section 11 below.

 

2.       Duties and Scope of Position. During the Engagement Term (as defined
below), Executive will serve as Chief Executive Officer of the Company,
reporting directly to the Board of Directors (without the interposition of
another individual or committee), and assuming and discharging such
responsibilities as are commensurate with Executive’s position. During the
Engagement Term, Executive will provide services in a manner that will
faithfully and diligently further the business of the Company and will devote a
substantial portion of Executive’s business time, attention and energy thereto.
Notwithstanding the foregoing, nothing in this Agreement shall restrict
Executive from managing her investments, engaging in or undertaking other
business affairs and other matters or serving on civic or charitable boards or
committees, provided that no such activities unduly interfere with the
performance of her obligations under this Agreement, provided that Executive
shall honor the non-competition and non-solicitation terms as per Section 14
below. During the Engagement Term, Executive agrees to disclose to the Company
those other companies of which she is a member of the Board of Directors, an
executive officer, or a consultant.

 

3.       Term. The term of Executive’s engagement under this Agreement shall
commence as of the date above (the “Effective Date”) and shall continue for a
period of three (3) years, unless earlier terminated in accordance with
Section 8 hereof. The term of Executive’s engagement shall be automatically
renewed for successive one (1) year periods until the Executive or the Company
delivers to the other party a written notice of their intent not to renew the
“Engagement Term,” such written notice to be delivered at least sixty (60) days
prior to the expiration of the then-effective “Engagement Term” as that term is
defined below. The period commencing as of the Effective Date and ending three
(3) years from the Effective Date or such later date to which the term of
Executive’s engagement under the Agreement shall have been extended is referred
to herein as the “Engagement Term” and the end of the Engagement Term is
referred to herein as the “Expiration Date.”

 

4.       Base Compensation. Initially, the Company shall pay to Executive a base
compensation (the “Base Compensation”) of $350,000 per year (prorated for any
partial year), payable in equal semi-monthly installments, which Base
Compensation shall be increased to $550,000 per year upon completion of an
initial public offering of the Company’s securities. In addition, each year
during the term of this Agreement, Executive shall be reviewed for purposes of
determining the appropriateness of increasing her Base Compensation hereunder.
For purposes of the Agreement, the term “Base Compensation” as of any point in
time shall refer to the Base Compensation as adjusted pursuant to this
Section 4.

 

5.       Target Bonus. In addition to her Base Compensation, Executive shall be
given the opportunity to earn an annual bonus (the “Bonus”) of up to $300,000.
The Bonus shall be earned by Executive upon the Company’s achievement of
performance milestones for a fiscal year (in each case, the “Target Year”) to be
mutually agreed upon by the Executive and the Board or its compensation
committee. Such performance milestones shall be established by the last day of
the first month of the Target Year. The Bonus shall be paid by the fifteenth day
of the second month of the fiscal year immediately following the Target Year. In
the event Executive is retained by the Company for less than the full Target
Year for which a Bonus is earned pursuant to this Section 5, Executive shall be
entitled to receive a pro-rated Bonus for such Target Year based on the number
of days Executive was retained by the Company during such Target Year divided by
365. The determinations of the Board or its compensation committee with respect
to Bonuses will be final and binding.

 



-2-

 

 

6.       Stock Option Grants.  525,000 qualified stock options (the “Initial
Options”) shall be granted to Executive under SEC rule 701 and pursuant to the
Company’s stock option plan upon commencement of the Engagement Term. In
addition, additional qualified stock options (the “Additional Options”; and
together with the Initial Options, the “Options”) shall be granted to Executive
for each successive year of the Engagement Term, based upon a 100% equity
equivalent of Base Compensation. For purposes of clarity, the term “100% equity
equivalent of Base Compensation” shall be calculated as follows: if the Base
salary for a given successive year is $550,000 and the fair market value per
share on the date of grant is $10.00 per share, then Executive will be granted
55,000 options exercisable at $10.00 per share for such successive year. Such
Options will have an exercise price equal to fair market value per share on the
date of grant and will vest annually in equal amounts over a period of two
(2) years, with 50% shares vesting on the one-year anniversary of the date of
grant and the remaining 50% shares vesting on the two-year anniversary of the
date of grant. The option agreements will include (i) a Change of Control
provision whereby as of immediately prior to a Change of Control of the Company,
all of the stock options will vest and become fully exercisable and (ii) a
termination provision whereby in the event Executive’s engagement is terminated
voluntarily without Good Reason by the Employee or for Cause by the Company, the
unvested stock options will expire forthwith but (iii) if such engagement is
terminated for any other reason (except death or Disability), the options may
not be exercised at any time later than six (6) months after such termination of
Executive’s engagement. If Executive’s engagement is terminated by death or
Disability, the Options may be exercised within a period of one (1) year after
such termination.

 

7.       Benefits. Executive shall participate in all employee welfare and
benefit plans and shall receive such other fringe benefits as the Company offers
to its senior executives and directors. Until such time that the Company
implements an employee health insurance plan, the Company agrees to reimburse
Executive for all COBRA payments she makes to maintain health insurance coverage
for herself and her family.

 

8.       Termination.

 

(a)       Termination by the Company. Subject to the obligations of the Company
set forth in Section 9, the Company may terminate Executive’s engagement at any
time and for any reason (or no reason), and with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement. Notwithstanding the
foregoing, in the event the Company desires to terminate the Executive’s
engagement without Cause, the Company shall give the Executive not less than
sixty (60) days advance written notice. Executive’s engagement shall terminate
automatically in the event of her death.

 

(b)       Termination by Executive. Executive may voluntarily terminate the
Engagement Term upon sixty (60) days’ prior written notice for any reason or no
reason. Executive may terminate the engagement for Good Reason without notice.

 

(c)       Termination for Death or Disability. Subject to the obligations of the
Company set forth in Section 9, Executive’s engagement shall terminate
automatically upon her death. Subject to the obligations of the Company set
forth in Section 9, in the event Executive is unable to perform her duties as a
result of Disability during the Engagement Term, the Company shall have the
right to terminate the engagement of Executive by providing written notice of
the effective date of such termination.

 

9.       Payments Upon Termination of Engagement.

 

(a)       Termination for Cause, Death or Disability or Termination by
Executive. In the event that Executive’s engagement hereunder is terminated
during the Engagement Term by the Company for Cause pursuant to Section 8(a), as
a result of Executive’s death or Disability pursuant to Section 8(c), or
voluntarily without Good Reason by Executive, the Company shall compensate
Executive (or in the case of death, Executive’s estate) as follows: on the date
of termination the Company shall pay to the Executive, if the Executive or her
legal representative instructs the Company in writing, a lump sum amount equal
to (i) any portion of unpaid Base Compensation then due for periods prior to the
effective date of termination; (ii) any Bonus and/or Realization Bonus earned
and not yet paid through the date of termination; and (iii) within 2-1/2 months
following submission of proper expense reports by Executive or Executive’s
estate, all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the date of termination.

 





-3-

 

 

(b)       Termination by Company Without Cause or by Executive For Good Reason.
In the event that Executive’s engagement is terminated during the Engagement
Term by the Company without Cause pursuant to Section 8(a) or by Executive for
Good Reason pursuant to Section 8(b), the Company shall compensate Executive, as
follows:

 

(i)       on the date of termination, the Company shall pay to the Executive, if
the Executive instructs the Company in writing, a lump sum amount equal to
(A) any portion of unpaid Base Compensation then due for periods prior to the
effective date of termination; (B) any Bonus earned and not yet paid through the
date of termination; and (C) within 2-1/2 months following submission of proper
expense reports by Executive, all expenses reasonably and necessarily incurred
by Executive in connection with the business of the Company prior to the date of
termination; and, provided that Executive executes a written release,
substantially in the form attached hereto as Exhibit “A”, of any and all claims
against the Company and all related parties with respect to all matters arising
out of Executive’s engagement by the Company, the Company shall pay to the
Executive the Base Compensation and reimburse Executive’s payment of COBRA
premiums for twelve (12) months from the date of termination. In the event
Executive’s engagement is terminated without Cause or for Good Reason and a
Change of Control of the Company occurs within six (6) months of such
termination, Executive also shall be entitled to the severance benefits set
forth under Section 9(c).

 

(c)       Termination in the Context of a Change of Control. Notwithstanding
anything in Section 9(a) or 9(b) to the contrary, in the event of Executive’s
termination of engagement with the Company either (i) by the Company without
Cause or Executive for Good Reason at any time within six (6) months prior to
the consummation of a Change of Control if, prior to or as of such termination,
a Change of Control transaction was Pending (as defined in Section 9(d) below)
at any time during such six (6)-month period, (ii) by Executive for Good Reason
at any time within twelve (12) months after the consummation of a Change of
Control, or (iii) by the Company without Cause at any time within twelve (12)
months after the consummation of a Change of Control, then, Executive shall be
entitled to the following payments and other benefits:

 

(i)       on the date of termination (except as specified in clause (C)), the
Company shall pay to the Executive, if the Executive instructs the Company in
writing, a lump sum amount equal to (A) any portion of unpaid Base Compensation
then due for periods prior to the effective date of termination; (B) any Bonus
earned and not yet paid through the date of termination; and (C) within 2-1/2
months following submission of proper expense reports by Executive, all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to the date of termination;

 

(ii)       on the date of termination the Company shall pay to the Executive, if
the Executive instructs the Company in writing, a lump sum amount equal to
twelve (12) months of Executive’s Base Compensation then in effect as of the day
of termination and reimburse Executive for the COBRA premiums she pays to
maintain health insurance coverage for twelve (12) months following the date of
termination;

 

(iii)       notwithstanding any provision of any stock incentive plan, stock
option agreement, realization bonus, restricted stock agreement or other
agreement relating to capital stock of the Company, all of the shares that are
then unvested shall immediately vest and, with respect to all options, warrants
and other convertible securities of the Company beneficially held by Executive,
become fully exercisable for (A) a period of six months following the date of
termination only if at the time of such termination there is a Change of Control
transaction Pending (as defined in Section 9(d) below) or (B) if clause (A) does
not apply, then such period of time set forth in the agreement evidencing the
security; and

 

(iv)       Severance benefits under this Section 9(c) and Section 9(b) above
shall be mutually exclusive and severance under one such section shall prohibit
severance under the other.

 

(d)       Definition of “Pending.” For purposes of Section 9(c), a Change of
Control transaction shall be deemed to be “Pending” each time any of the
following circumstances exist: (A) the Company and a third party have entered
into a confidentiality agreement that has been signed by a duly-authorized
officer of the Company and that is related to a potential Change of Control
transaction; or (B) the Company has received a written expression of interest
from a third party, including a binding or non-binding term sheet or letter of
intent, related to a potential Change of Control transaction.

 





-4-

 

 

(e)       If Executive’s employment terminates for any reason, Executive shall
have no obligation to seek other employment and there shall be no setoff against
amounts due to her under this Agreement for income or benefits from any
subsequent employment.

 

10.       Indemnification. The Company agrees to indemnify and hold harmless
Executive, to the fullest extent permitted by the laws of the State of Delaware
and applicable federal law in effect on the date hereof, or as such laws may be
amended to increase the scope of such permitted indemnification, against any and
all Losses if Executive was or is or becomes a party to or participant in, or is
threatened to be made a party to or participant in, any Claim by reason of or
arising in part out of an Indemnifiable Event, including, without limitation,
Claims brought by or in the right of the Company, Claims brought by third
parties, and Claims in which Executive is solely a witness. For purposes of this
section, “Claim” means any proceeding, threatened or contemplated civil,
criminal, administrative or arbitration action, suit or proceeding and any
appeal therein and any inquiry or investigation which could lead to such action,
suit or proceeding. “Indemnifiable Event” means any event or occurrence, whether
occurring before, on or after the effective date of this Agreement, related to
the fact that Executive was, or Executive was acting in her capacity as, a
director, officer, employee or agent of the Company or by reason of an action or
inaction by Company or by Executive in any such capacity whether or not serving
in such capacity at the time any Loss is incurred for which indemnification can
be provided under this Agreement. “Losses” means any and all damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA excise taxes, amounts paid or payable in settlement, including any
interest, assessments, reasonable expenses, including attorney’s fees, experts’
fees, court costs, transcript costs, travel expenses, printing, duplication and
binding costs, and telephone charges, and all other charges paid or payable in
connection with investigating, defending, being a witness in or participating
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. The Company further agrees to maintain a directors and officers
liability insurance policy covering Executive in an amount, and on terms no less
favorable to her than the coverage the Company provides other senior executives
and directors. The Executive’s rights under this Section shall not be exclusive
of any other rights which the Executive may have or hereafter acquire under
applicable law or due to authorization of the Company’s Board of Directors.

 

11.       Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets or otherwise
pursuant to a Change of Control shall assume the Company’s obligations under
this Agreement and agree expressly in writing to perform the Company’s
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets (including any
parent company to the Company), whether or not in connection with a Change of
Control, which becomes bound by the terms of this Agreement by operation of law
or otherwise.

 

12.       Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non-holiday weekday between the hours
of 9 a.m. and 5 p.m.; if to Executive, via personal service to her last known
residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 

13.       Confidential Information.                 Executive recognizes and
acknowledges that by reason of Executive’s engagement by and service to the
Company before, during and, if applicable, after the Engagement Term, Executive
will have access to certain confidential and proprietary information relating to
the Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how,” product development techniques and plans, formulas, customer
lists and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential  Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that she will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s engagement use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such engagement, directly or
indirectly, she will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s engagement shall remain the property of the Company.
Unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for and on behalf of
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon the termination of Executive’s engagement (or at
such earlier time as the Company may request me to do so), Executive will
promptly deliver the same, in her possession, custody or control, to the Company
or to any party designated by it, without retaining any copies, notes or
excerpts thereof; provided, however, that that Executive may retain documents
and information (including but not limited to contact information of third
parties) in any computer or other electronic format in her possession that fall
outside the scope of the business of the Company or any of the products or
services being developed, manufactured or sold by the Company; provided,
however, that Executive shall not be entitled to use any such retained documents
and information in any manner that breaches the otherwise applicable
restrictions and terms of this Agreement. Executive agrees to render to the
Company, or to any party designated by it, such reports of the activities
undertaken by her or conducted under her direction during her engagement as the
Company may request. To the extent any of the terms and conditions of the
Nondisclosure and Assignment of Inventions Agreement are inconsistent with the
terms of this provision, the terms of this provision shall control.

 



-5-

 

 

14.       Non-Competition; Non-Solicitation.

 

(a)       Non-Compete. The Executive hereby covenants and agrees that during the
Engagement Term and for a period of one year following the Expiration Date, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on her own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest in any person, firm, corporation or business, through a subsidiary or
parent entity or other entity (whether as a shareholder, agent, joint venturer,
security holder, trustee, partner, Executive, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any Competing Business in the Covered Area. For the purpose of
this Section 14(a), (i) “Competing Business” means any software-as-a-service or
platform-as-a-service technology which delivers learning modules to educational
institutions or businesses as of the Expiration Date and (ii) “Covered Area”
means all geographical areas of the United States and other foreign
jurisdictions where Company then has offices and/or sells its products directly
or indirectly through distributors and/or other sales agents. Notwithstanding
the foregoing, (A) the Executive may own shares of companies whose securities
are publicly traded, so long as ownership of such securities does not constitute
more than five percent (5%) of the outstanding securities of any such company,
and (B) the Executive shall have the right during and after the Engagement Term
to disclose to the Board any services which Executive is providing to third
parties, or any relationship which Executive is establishing with third parties,
and to the extent such disclosed services and/or relationship are approved by
the Board, such approved matters shall thereafter be considered permissible
under this Agreement and outside the scope of Employee’s restrictions under this
Section 14(a).

 

(b)       Non-Solicitation. The Executive further agrees that during the
Engagement Term and for a period of one (1) year from the Expiration Date, the
Executive will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave her or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c)       Remedies. The Executive acknowledges and agrees that her obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of her covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 14 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 14 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 





-6-

 

 

15.       Engagement Relationship. Executive’s engagement with the Company will
be “at will,” meaning that either Executive or the Company may terminate
Executive’s engagement at any time and for any reason, with or without Cause or
Good Reason. Any contrary representations that may have been made to Executive
are superseded by this Agreement. This is the full and complete agreement
between Executive and the Company on this term. Although Executive’s duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of
Executive’s engagement may only be changed in an express written agreement
signed by Executive and a duly authorized officer of the Company (other than
Executive).

 

16.       Miscellaneous Provisions.

 

(a)       Modifications; No Waiver. No provision of this Agreement may be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(b)       Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

(c)       Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Delaware.

 

(d)       Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e)       Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.

 

(f)       Headings. The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

(g)       Construction of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

 

 

[Signature Page Follows]

 



-7-

 





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY: Amesite Inc.           By: /s/ Barbie Brewer   Name: Barbie Brewer  
Title: Chair, Compensation Committee     Authorized Signatory              
EXECUTIVE: /s/ Ann Marie Sastry, Ph.D.   ANN MARIE SASTRY, PH.D.

 

-8-



 